Title: From George Washington to Henry Laurens, 9 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        sir.
                        Head Quarters Valley Forge 9th June 1778.
                    
                    I was favoured with yours of the 6th Inst. inclosing copies of your answers to Lord Howe and General Clinton. The originals I sent in early this morning by a flag.
                    I have the honor to transmit you a duplicate of a letter I received from Sir Henry Clinton for the purpose of procuring a passport for Doctor Ferguson (the secretary to the Kings Commission) to Congress, with my answer to him; on the subject of which, congress, will be pleased to favor me with their instructions. I have the honor to be with great respect your very hble servt
                    
                        Go: Washington
                    
                